From the proof it appears that the complainant in 1855 received from her father's estate, and under the provisions of his will, 14 shares in the Boston and Worcester Railroad, 250 shares in the Phenix National Bank, in New York, and 50 shares of the National Bank of Commerce, New York, which were transferred to her, and became her separate estate; that these were afterwards, in 1862, transferred to her husband, the testator, for convenience of management, and to be held in trust for her; that he had before this received the dividends on these stocks and kept an account of the receipts. This account was thenceforth to the time of his death continued, from which account it appears that he, after paying over to her such moneys as she called for, invested the surplus moneys from time to time in other stocks, and did purchase for her 30 shares of the Weybosset Bank, Providence; 20 shares of the Westminster Bank, Providence; and continued to receive the incomes and dividends of the stock thus purchased, and credited her therewith. Thus he assumed, and was understood, to act for her as the trustee of her separate estate to the time of his death, and as the accounts show, there remained in his hands at the time of his death the sum of $2,399, of moneys received in the course of the trust and not paid over nor invested.
It is quite clear from the proofs that all the specific property thus originally received, and all such as was purchased with the accumulated dividends and incomes, were rightfully the property of the complainant, and upon the death of her husband, had he died intestate, she would have had a right to claim the transfer to her specifically of all such specific property, and to be paid the balance of the trust moneys as shown by the balance of said accounts. The allegations of the bill in this regard are fully sustained by the proof.
Of the property held in trust at the time of the testator's death, as appears from the evidence and the accounts, the greater part, but not the whole, consisted of the following stock, viz.: 250 shares in the Phenix National Bank, New York; 50 shares in the National Bank of Commerce, New York; 30 shares in the Weybosset National Bank, in Providence; 20 shares in the Westminster *Page 318 
Bank, in Providence; and 19 shares in the Boston and Albany Railroad Company.
The testator in and by his last will and testament gave and bequeathed to his wife, the complainant, beside the real estate therein devised, certain stocks, viz.: 50 shares of the capital stock of the National Bank of Commerce, in the city of New York; 250 shares in the Phenix National Bank, in said city; 30 shares of the Weybosset National Bank, Providence; 20 shares in the Westminster Bank, in Providence; and 19 shares in the Boston and Albany Railroad Company, and also an annuity of $2,000 per annum, so long as she should remain unmarried, payable semiannually; and these provisions were declared to be made, and intended to be, in lieu of her dower in his real estate.
The testator held in the Phenix National Bank, New York, beside the 250 shares held in trust, 250 other shares in his own right; in the National Bank of Commerce, New York, beside the 50 shares held in trust, 173 other shares in his own right; in the Weybosset National Bank, beside the 30 shares held in trust, 110 other shares in his own right. In the Westminster Bank, in Providence, he held in his own name 20 shares only, and those held in trust. In the Boston and Albany Railroad Company, besides the 19 shares held in trust, he had in his own right 68 shares.
The complainant claims that she is entitled to a transfer of all the specific stock held by her said husband in trust, unaffected by the provision in his will and independent of it, and is also entitled to claim under said will, viz.: 250 other shares in the said Phenix National Bank; 50 other shares in said National Bank of Commerce; 30 other shares in said Weybosset National Bank; 20 other shares in said Westminster Bank; and 19 other shares in the said Boston and Albany Railroad Company, as bequeathed to her in said will.
The respondents, on the contrary, contend that she can claim of right only the shares of stock given her by the will, and they argue that as to the trust property, she is to be treated as a creditor, and the gift of like stocks as those held in trust must be regarded as in payment and satisfaction of those held in trust, and in discharge of the testator's liability to transfer the trust property. *Page 319 
Satisfaction may be defined to be the donation of a thing with the intention that it should be taken either wholly or in part in extinguishment of some prior claim of the donee. When intention is expressly declared that the gift shall be in satisfaction, the donee must waive the original claim, or the gift. He cannot have both. Chancey's case, 2 White  T. Lead. Cas. *321. It must be equally true that if it be expressly declared that it is not to be in satisfaction, the donee may demand both, and the intent is not open to question. So, also, it would seem if the intent of the gift be expressed, and that intent be other than the satisfaction of the prior claim of the donee in question, it must be necessarily implied that such claims were not intended to be satisfied.
It is only when the intent of the gift is not expressed that the question of satisfaction can arise, and in such case if the donee and testator stand in the relation of debtor and creditor, a presumption arises, from the fact of such relation, that the gift was not intended as a bounty but in discharge of the debt, and the respondent refers us to the general rule governing in equity, and thus expressed: "Where a debtor bequeaths to his creditor a legacy equal to, or exceeding the amount of the debt, it shall be presumed, in the absence of any intimation, that the legacy was meant by the testator as a satisfaction of the debt." The rule in its terms applies to debts, pecuniary obligations, and would apply to moneys held in trust, which the trustee was bound to pay over, and the case cited, Chancey's case, 2 White T. Lead. Cas. *318, and the cases there cited, apply the rule to pecuniary obligations, and no case has been cited of a gift of specific personal property applied in extinguishment of a debt, or other obligation, or of a pecuniary legacy in satisfaction for specific personal property.
Applying, however, the rule established by the cases, the respondent's position is not sustained by the cases. The rule, though well established, is not favored, and slight circumstances are seized upon to take the cases out of the operation of the rule. The rule does not apply where the legacy is less than the debt, and in such case the legacy will not go in satisfaction even pro tanto. There was a cash balance in the testator's hands beside the stock given. *Page 320 
An annuity given to a creditor is not within the rule, though it may be greater in value than the debt. A direction in the will for the payment of the testator's debts generally is held to afford an inference against the operation of the rule, and against the presumed intent to give in satisfaction. There is such a provision in this will. But there is in the will of the testator something more controlling in its nature than mere implication. He expressed in language clear and unequivocal what his intent was in making the gifts, when he says: "I hereby declare that the above provisions for my wife are made and intended to be in lieu of her dower, or right of dower to my real estate." This expression of intent takes it out of the rule altogether. The gifts were not intended to be in satisfaction of the trust in whole or in part, but of the right of dower only.
Had there been no expression of his intent by the testator, it might well have been urged in support of the legal presumption under the rule, that the stocks given were stocks in the same corporations, of the same amount, as those held in trust, and that in five corporations; and that in one of the banks the testator had no stock in his own name, except that held in trust, and thence to argue that the testator intended to restore to his wife all the specific property in trust, and no more. But it is of no force against the expressed intention of the testator that the gifts were for another purpose. There is no ambiguity in the language, to be explained by these or other circumstances.
Decree for transfer as prayed for.